Exhibit 10.1
 
 
UNIT PURCHASE AGREEMENT
by and between
BUCKEYE PARTNERS, L.P.,
VOPAK BAHAMAS B.V.
and
KONINKLIJKE VOPAK N.V.
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I

 
            DEFINITIONS

 
           
Section 1.1
  Definitions     1  
 
            ARTICLE II

 
            AGREEMENT TO ISSUE AND SELL

 
           
Section 2.1
  Issuance and Sale     5  
Section 2.2
  Closing     5  
Section 2.3
  Mutual Conditions     5  
Section 2.4
  Purchaser’s Conditions     5  
Section 2.5
  Buckeye’s Conditions     6  
Section 2.6
  Buckeye Deliveries     6  
Section 2.7
  Purchaser Deliveries     7  
 
            ARTICLE III

 
            REPRESENTATIONS AND WARRANTIES OF BUCKEYE

 
           
Section 3.1
  Existence     8  
Section 3.2
  Consideration Units; Capitalization     8  
Section 3.3
  No Conflict     8  
Section 3.4
  No Default     9  
Section 3.5
  Authority     9  
Section 3.6
  Approvals     9  
Section 3.7
  Compliance with Laws     10  
Section 3.8
  Due Authorization     10  
Section 3.9
  Valid Issuance; No Options or Preemptive Rights of Units     10  
Section 3.10
  No Registration Rights     11  
Section 3.11
  Periodic Reports     11  
Section 3.12
  Litigation     11  
Section 3.13
  No Material Adverse Change     11  
Section 3.14
  Certain Fees     12  
Section 3.15
  No Registration     12  
Section 3.16
  No Integration     12  
Section 3.17
  MLP Status     12  
Section 3.18
  Investment Company Status     12  
Section 3.19
  Form S-3 Eligibility     12  

i

 



--------------------------------------------------------------------------------



 



              ARTICLE IV

 
            REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
           
Section 4.1
  Existence     12  
Section 4.2
  Authorization, Enforceability     13  
Section 4.3
  No Breach     13  
Section 4.4
  Certain Fees     13  
Section 4.5
  Investment     13  
Section 4.6
  Nature of Purchaser     14  
Section 4.7
  Restricted Securities     14  
Section 4.8
  Legend     14  
 
            ARTICLE V

 
            COVENANTS

 
           
Section 5.1
  Taking of Necessary Action     14  
Section 5.2
  Other Actions     14  
 
            ARTICLE VI

 
            INDEMNIFICATION

 
           
Section 6.1
  Indemnification by Buckeye     15  
Section 6.2
  Indemnification by the Purchaser     15  
Section 6.3
  Indemnification Procedure     15  
 
            ARTICLE VII

 
            MISCELLANEOUS

 
           
Section 7.1
  Interpretation and Survival of Provisions     16  
Section 7.2
  Survival of Provisions     17  
Section 7.3
  No Waiver; Modifications in Writing     17  
Section 7.4
  Binding Effect; Assignment     17  
Section 7.5
  Communications     18  
Section 7.6
  Removal of Legend     19  
Section 7.7
  Entire Agreement     19  
Section 7.8
  Governing Law     19  
Section 7.9
  Execution in Counterparts     19  
Section 7.10
  Termination     20  
Section 7.11
  Recapitalization, Exchanges, Etc. Affecting the LP Units     20  

Exhibit A — Form of Opinion of Vinson & Elkins L.L.P.
ii

 



--------------------------------------------------------------------------------



 



UNIT PURCHASE AGREEMENT
     This UNIT PURCHASE AGREEMENT, dated as of February 15, 2011 (this
“Agreement”), is by and between BUCKEYE PARTNERS, L.P., a Delaware limited
partnership (“Buckeye”), VOPAK BAHAMAS B.V., a public company with limited
liability incorporated under the laws of the Netherlands (the “Purchaser”) and
KONINKLIJKE VOPAK N.V. a public company with limited liability incorporated
under the laws of The Netherlands (“Vopak Parent”).
     WHEREAS, Buckeye desires to issue and sell to the Purchaser, and the
Purchaser agrees to accept certain Class B Units and LP Units in accordance with
the provisions of this Agreement as partial consideration for the Acquisition
(as defined below); and
     WHEREAS, as of the date hereof, Buckeye and the Purchaser have entered into
a registration rights agreement (the “Registration Rights Agreement”) pursuant
to which Buckeye has provided the Purchaser with certain registration rights
with respect to the LP Units and Class B Units acquired pursuant hereto, as well
as the LP Units underlying the Class B Units, any Class B Units issued to the
holders of Class B Units as a distribution in kind or any LP Units issued in
lieu of cash as liquidated damages under the Registration Rights Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:
     “Acquisition” means the acquisition by Buckeye Purchaser and its designee
of an indirect interest in The Bahamas Oil Refining Company International Ltd.
pursuant to the Acquisition Agreement.
     “Acquisition Agreement” means the Sale and Purchase Agreement among the
Purchaser, Vopak Parent and Buckeye Purchaser, dated February 15, 2011.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Agreement” has the meaning set forth in the introductory paragraph.
     “Buckeye” has the meaning set forth in the introductory paragraph.

 



--------------------------------------------------------------------------------



 



     “Buckeye Entities” and each a “Buckeye Entity” means the General Partner,
Buckeye and each of Buckeye’s Subsidiaries, other than those Subsidiaries which,
individually or in the aggregate, would not constitute a “significant
subsidiary” as defined in Regulation S-X.
     “Buckeye Purchaser” means Buckeye Atlantic Holdings LLC, a Delaware limited
liability company.
     “Buckeye Related Parties” has the meaning specified in Section 6.2.
     “Buckeye SEC Documents” has the meaning specified in Section 3.8.
     “Business Day” means a day other than (i) a Saturday or Sunday or (ii) any
day on which banks located in New York, New York, U.S.A. are authorized or
obligated to close.
     “Class B Units” means the Class B Units representing limited partnership
interests in Buckeye having the rights and obligations specified in the
Partnership Agreement Amendment.
     “Class B Unit Purchase Agreement” means that certain Unit Purchase
Agreement by and among Buckeye and each of the Persons set forth on Schedule A
thereto dated as of December 18, 2010, pursuant to which Buckeye issued Class B
Units on January 18, 2011.
     “Closing” has the meaning specified in Section 2.2.
     “Closing Date” has the meaning specified in Section 2.2.
     “Commission” means the United States Securities and Exchange Commission.
     “Consideration Units” means the number of Class B Units and LP Units issued
pursuant hereto, which shall be determined as follows: (i) if the Closing Date
occurs on or before the record date for the distribution to Buckeye’s holders of
LP Units with respect to the quarter ending December 31, 2010, then 1,095,722
Class B Units and 620,861 LP Units, or (ii) if the Closing Date occurs after the
record date for the distribution to Buckeye’s holders of LP Units with respect
to the quarter ending December 31, 2010, then the number of Class B Units equal
to the quotient of (A) $62,500,000 and (B) the difference between $57.04 and the
per unit amount of such distribution and the number of LP Units equal to the
quotient of (A) $37,500,000 and (B) the difference between $60.40 and the per
unit amount of such distribution.
     “Delaware LP Act” means the Delaware Revised Uniform Limited Partnership
Act.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “Existing Registration Rights Agreements” means, collectively, (i) that
certain Registration Rights Agreement, by and among Buckeye, BGH GP Holdings,
LLC, ArcLight Energy Partners Fund III, L.P., ArcLight Energy Partners Fund IV,
L.P., Kelso Investment Associates VII, L.P. and KEP VI, LLC, dated as of
June 10, 2010, (ii) that certain Registration Rights Agreement by and among
Buckeye, First Reserve and each of the other Persons listed on Schedule A
thereof, dated as of December 18, 2010 and (iii) that certain Registration
Rights

2



--------------------------------------------------------------------------------



 



Agreement by and among Buckeye and the purchasers in the PIPE (LP) Unit Purchase
Agreement, dated as of December 18, 2010.
     “FR Unit Purchase Agreement” means that certain Unit Purchase Agreement by
and among Buckeye and FR XI Offshore AIV, L.P., dated as of December 18, 2010,
pursuant to which Buckeye issued LP Units and Class B Units on January 18, 2011.
     “General Partner” means Buckeye GP LLC, a Delaware limited liability
company.
     “Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to Buckeye mean a Governmental Authority having
jurisdiction over Buckeye, its Subsidiaries or any of their respective
Properties.
     “Indemnified Party” has the meaning specified in Section 6.3.
     “Indemnifying Party” has the meaning specified in Section 6.3.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.
     “LP Units” means units representing limited partnership interests in
Buckeye other than the Class B Units.
     “Material Adverse Effect” has the meaning specified in Section 3.1.
     “NYSE” means The New York Stock Exchange, Inc.
     “Operative Documents” means, collectively, this Agreement, the Registration
Rights Agreement and the Partnership Agreement Amendment, or any amendments,
supplements, continuations or modifications thereto.

3



--------------------------------------------------------------------------------



 



     “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Buckeye dated November 19, 2010, as amended by the Partnership
Agreement Amendment.
     “Partnership Agreement Amendment” means Amendment No. 1, dated January 18,
2011, to the Amended and Restated Agreement of Limited Partnership of Buckeye
dated November 19, 2010.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
     “PIPE (LP) Unit Purchase Agreement” means that certain LP Unit Purchase
Agreement by and among Buckeye and the purchasers specified therein, dated
December 18, 2010, pursuant to which Buckeye issued LP Units on January 18,
2011.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchaser” has the meaning set forth in the introductory paragraph.
     “Purchaser Related Parties” has the meaning specified in Section 6.1.
     “Registration Rights Agreement” has the meaning set forth in the recitals
hereto.
     “Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person. Subsidiaries acquired by Buckeye Purchaser
on January 18, 2011 pursuant to that certain Sale and Purchase Agreement by and
among FR XI Offshore AIV,

4



--------------------------------------------------------------------------------



 



L.P., FR Borco GP Ltd., and Buckeye Purchaser, shall be deemed not to be
Subsidiaries of Buckeye for purposes of this Agreement.
     “Vopak Parent” has the meaning set forth in the introductory paragraph.
ARTICLE II
AGREEMENT TO ISSUE AND SELL
          Section 2.1 Issuance and Sale. Subject to the terms and conditions
hereof, Buckeye hereby agrees to issue and sell to the Purchaser and the
Purchaser hereby agrees to accept from Buckeye as partial consideration for the
Acquisition, the Consideration Units.
          Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and issuance and sale of the Consideration Units
hereunder (the “Closing”) shall take place at the offices of Vinson & Elkins
L.L.P., 666 Fifth Avenue, 26th Floor, New York, New York, or such other location
as mutually agreed by the parties, and concurrently with the closing of the
Acquisition provided that the conditions set forth in Sections 2.3, 2.4 and 2.5
have been satisfied or waived at or prior to the time thereof (other than those
conditions that are by their terms to be satisfied at the Closing) (the date of
such closing, the “Closing Date”).
          Section 2.3 Mutual Conditions. The respective obligations of each
party to consummate the purchase and issuance and sale of the Consideration
Units shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions (any or all of which may be waived by a party
on behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (a) no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal; and
     (b) the closing of the Acquisition shall occur concurrently with the
Closing and all conditions set forth in Section 7.3 (Conditions to Obligations
of Purchaser) of the Acquisition Agreement shall have been satisfied in all
material respects or the fulfillment of any such conditions to Buckeye
Purchaser’s obligations shall have been waived, except for those conditions
which, by their nature, will be satisfied concurrently with the Closing.
          Section 2.4 Purchaser’s Conditions. The obligation of the Purchaser to
accept the Consideration Units shall be subject to the satisfaction on or prior
to the Closing Date of each of the following conditions (any or all of which may
be waived by the Purchaser in writing, in whole or in part, to the extent
permitted by applicable Law):
     (a) Buckeye shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by Buckeye on or prior to the Closing Date;

5



--------------------------------------------------------------------------------



 



     (b) (i) The representations and warranties of Buckeye (A) set forth in
Sections 3.1, 3.2 and 3.5 and (B) contained in this Agreement that are qualified
by materiality or a Material Adverse Effect shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
Buckeye shall be true and correct in all material respects when made and as of
the Closing Date, in each case as though made at and as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only, it being expressly
understood and agreed that representations and warranties made “As of the date
hereof” or “As of the date of this Agreement”, or a similar phrase, are made as
of February 15, 2011, and will not be required to be true and correct as of the
Closing Date);
     (c) Buckeye shall have filed with the NYSE a supplemental listing
application to list the LP Units issued pursuant hereto and the LP Units
underlying those Consideration Units that are Class B Units;
     (d) No notice of delisting from the NYSE shall have been received by
Buckeye with respect to the LP Units;
     (e) The Partnership Agreement Amendment shall have be in full force;
     (f) Buckeye shall have delivered, or caused to be delivered, to the
Purchaser at the Closing, Buckeye’s closing deliveries described in Section 2.6;
and
     (g) The execution and delivery by Buckeye of the Registration Rights
Agreement.
          Section 2.5 Buckeye’s Conditions. The obligation of Buckeye to
consummate the issuance and sale of the Consideration Units to the Purchaser
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by Buckeye in
writing, in whole or in part, to the extent permitted by applicable Law):
     (a) The representations and warranties of the Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of the
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of the Purchaser made as of a specific date
shall be required to be true and correct as of such date only); and
     (b) The Purchaser shall have delivered, or caused to be delivered, to
Buckeye at the Closing, the Purchaser’s closing deliveries described in
Section 2.7.
          Section 2.6 Buckeye Deliveries. At the Closing, subject to the terms
and conditions hereof, Buckeye will deliver, or cause to be delivered, to the
Purchaser (or, at the Purchaser’s direction, to any other Person):
     (a) Evidence of the issuance of the Consideration Units, represented by
book-entry on the books and records of the applicable transfer agent (i.e.
Computershare Trust Company N.A., with respect to the LP Units, and the General
Partner, with respect to the Class B Units) of the Consideration Units (bearing
the restrictive notation set forth in Section 4.8) and meeting the

6



--------------------------------------------------------------------------------



 



requirements of the Partnership Agreement, free and clear of any Liens, other
than transfer restrictions under the Partnership Agreement and applicable
federal and state securities laws;
     (b) A certificate of the Secretary of State of the State of Delaware, dated
a recent date, to the effect that each of the General Partner and Buckeye is in
good standing;
     (c) An opinion addressed to the Purchaser from Vinson & Elkins L.L.P.,
legal counsel to Buckeye, dated as of the Closing Date, in the form and
substance attached hereto as Exhibit A;
     (d) A certificate, dated the Closing Date and signed by the Chief Executive
Officer and the Chief Financial Officer of the General Partner, on behalf of
Buckeye, in their capacities as such, stating that:
     (i) Buckeye has performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by Buckeye on or prior to the Closing Date; and
     (ii) The representations and warranties of Buckeye contained in this
Agreement that are qualified by materiality or Material Adverse Effect are true
and correct as of the Closing Date and all other representations and warranties
of Buckeye are, individually and in the aggregate, true and correct in all
material respects as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only); and
     (e) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of Buckeye, certifying as to (1) the Amended and Restated
Certificate of Limited Partnership of Buckeye, as amended, and the Partnership
Agreement, as amended, (2) board resolutions authorizing the execution and
delivery of the Operative Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Consideration Units and
(3) its incumbent officers authorized to execute the Operative Documents,
setting forth the name and title and bearing the signatures of such officers.
          Section 2.7 Purchaser Deliveries. At the Closing, subject to the terms
and conditions hereof, the Purchaser will deliver, or cause to be delivered, to
Buckeye a certificate from the Purchaser, dated the Closing Date and signed by
an appropriate officer of the Purchaser, in his or her capacity as such, stating
that:
     (a) The Purchaser has performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by it on or prior to the Closing Date; and
     (b) The representations and warranties of the Purchaser contained in this
Agreement that are qualified by materiality are true and correct as of the
Closing Date and all other representations and warranties of the Purchaser are
true and correct in all material respects as of the Closing Date (except that
representations and warranties made as of a specific date shall be required to
be true and correct as of such date only).

7



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUCKEYE
     Buckeye represents and warrants to the Purchaser as follows:
          Section 3.1 Existence. Each of the Buckeye Entities has been duly
incorporated or formed, as the case may be, and is validly existing as a limited
liability company, limited partnership or corporation, as the case may be, in
good standing under the Laws of its jurisdiction of incorporation or formation,
as the case may be, and has the full limited liability company, limited
partnership or corporate, as the case may be, power and authority, and has all
governmental licenses, authorizations, consents and approvals, necessary to own,
lease or hold its Properties and assets and to conduct the businesses in which
it is engaged, and is duly registered or qualified to do business and in good
standing as a foreign limited liability company, limited partnership or
corporation, as the case may be, in each jurisdiction in which its ownership or
lease of Property or the conduct of its business requires such qualification,
except where the failure to so register or qualify could not reasonably be
expected to (i) have, individually or in the aggregate, a material adverse
effect on the condition (financial or other), results of operations,
securityholders’ equity, Properties or business of the Buckeye Entities taken as
a whole, the ability of the Buckeye Entities to meet their obligations under the
Operative Documents or the ability of the Buckeye Entities to consummate the
transactions under any Operative Document on a timely basis (a “Material Adverse
Effect”) or (ii) subject the limited partners of Buckeye to any material
liability or disability.
          Section 3.2 Consideration Units; Capitalization.
     (a) On the Closing Date, the Consideration Units shall have those rights,
preferences, privileges and restrictions governing the LP Units or Class B
Units, as applicable, as set forth in the Partnership Agreement.
     (b) The General Partner is the sole general partner of Buckeye, with a
non-economic general partner interest in Buckeye; such general partner interest
is the only general partner interest of Buckeye that is issued and outstanding;
and such general partner interest has been duly authorized and validly issued
and is owned by the General Partner free and clear of any Liens.
     (c) The limited partners of Buckeye hold LP Units in Buckeye, represented
as of the date hereof by approximately 80.3 million LP Units and 5.7 million
Class B Units; such LP Units and Class B Units are the only limited partner
interests of Buckeye that are issued and outstanding; all of such LP Units and
Class B Units have been duly authorized and validly issued pursuant to the
Partnership Agreement and are fully paid and nonassessable (except to the extent
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).
          Section 3.3 No Conflict. None of (i) the offering, issuance and sale
by Buckeye of the Consideration Units and the application of the proceeds
therefrom, (ii) the execution, delivery and performance of the Operative
Documents by Buckeye, or (iii) the

8



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby or thereby conflicts or
will conflict with, or results or will result in a breach or violation of or
imposition of any Lien upon any Property or assets of the Buckeye Entities
pursuant to, (A) the formation or governing documents of any of the Buckeye
Entities, (B) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which any of the Buckeye Entities is a party, by which
any of them is bound or to which any of their respective Properties or assets is
subject, or (C) any Law applicable to any of the Buckeye Entities or injunction
of any court or governmental agency or body to which any of the Buckeye Entities
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over any of the Buckeye
Entities or any of their Properties, except in the case of clause (B) for such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.
          Section 3.4 No Default. None of the Buckeye Entities is in violation
or default of (i) any provision of its respective formation or governing
documents, (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party, by which it is bound or to which
its property is subject, or (iii) any Law of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Buckeye Entities or any of their Properties, as
applicable, except, in the case of clauses (ii) or (iii), as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          Section 3.5 Authority. On the Closing Date, Buckeye will have all
requisite power and authority to issue, sell and deliver the Consideration
Units, in accordance with and upon the terms and conditions set forth in this
Agreement and the Partnership Agreement. On the Closing Date, all partnership or
limited liability company action, as the case may be, required to be taken by
the General Partner and Buckeye for the authorization, issuance, sale and
delivery of the Consideration Units, the execution and delivery of the Operative
Documents and the consummation of the transactions contemplated hereby and
thereby shall have been validly taken. No approval from the holders of
outstanding LP Units is required under the Partnership Agreement or the rules of
the NYSE in connection with Buckeye’s issuance and sale of the Consideration
Units to the Purchaser.
          Section 3.6 Approvals. Except as required by the Commission in
connection with Buckeye’s obligations under the Registration Rights Agreement,
no authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by Buckeye of any of the Operative
Documents to which it is a party or Buckeye’s issuance and sale of the
Consideration Units, except (i) as may be required under the state securities or
“Blue Sky” Laws, or (ii) where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption or to
make such filing, declaration, qualification or registration would not,
individually or in the aggregate, reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect

9



--------------------------------------------------------------------------------



 



          Section 3.7 Compliance with Laws. As of the date hereof, neither
Buckeye nor any of its Subsidiaries is in violation of any Law applicable to
Buckeye or its Subsidiaries, except as would not, individually or in the
aggregate, have a Material Adverse Effect. Buckeye and its Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Material Adverse Effect, and
neither Buckeye nor any such Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.
          Section 3.8 Due Authorization. Each of the Operative Documents has
been duly and validly authorized and has been or, with respect to the Operative
Documents to be delivered at the Closing Date, will be, validly executed and
delivered by Buckeye or the General Partner, as the case may be, and
constitutes, or will constitute, the legal, valid and binding obligations of
Buckeye or the General Partner, as the case may be, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and by general principles of equity.
          Section 3.9 Valid Issuance; No Options or Preemptive Rights of Units.
     (a) The Consideration Units to be issued and sold by Buckeye to the
Purchaser hereunder have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered against payment therefor pursuant to
this Agreement, will be validly issued in accordance with the Partnership
Agreement, fully paid (to the extent required under the Partnership Agreement)
and non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
     (b) Those Consideration Units that are Class B Units shall have those
rights, preferences, privileges and restrictions governing the Class B Units,
which shall be reflected in the Partnership Agreement Amendment.
     (c) The LP Units issuable upon conversion of those Consideration Units that
are Class B Units, those Class B Units issuable to holders of Class B Units as a
distribution in kind in lieu of cash distributions on the Class B Units and
those LP Units issuable in lieu of cash as liquidated damages under the
Registration Rights Agreement and, in each case, the limited partner interests
represented thereby, upon issuance in accordance with the terms of the Class B
Units as reflected in the Partnership Agreement Amendment have been duly
authorized in accordance with the Partnership Agreement and will be validly
issued, fully paid (to the extent required by applicable law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
     (d) The holders of outstanding LP Units are not entitled to statutory,
preemptive or other similar contractual rights to subscribe for LP Units or
Class B Units; and no options, warrants or other rights to purchase, agreements
or other obligations to issue, or rights to convert

10



--------------------------------------------------------------------------------



 



any obligations into or exchange any securities for, partnership securities or
ownership interests in Buckeye are outstanding.
          Section 3.10 No Registration Rights. Except as contemplated by this
Agreement, the Registration Rights Agreement and the Existing Registration
Rights Agreements, there are no contracts, agreements or understandings between
Buckeye and any Person granting such Person the right to require Buckeye to file
a registration statement under the Securities Act with respect to any securities
of Buckeye or to require Buckeye to include such securities in any securities
registered or to be registered pursuant to any registration statement filed by
or required to be filed by Buckeye under the Securities Act.
          Section 3.11 Periodic Reports. Buckeye’s forms, registration
statements, reports, schedules and statements required to be filed by it under
the Exchange Act or the Securities Act (all such documents filed prior to the
date hereof, collectively the “Buckeye SEC Documents”) have been filed with the
Commission on a timely basis. The Buckeye SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequent Buckeye SEC Document) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (b) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (d) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the Commission), and (e) fairly present
(subject in the case of unaudited statements to normal and recurring audit
adjustments) in all material respects the consolidated financial position of
Buckeye and its consolidated subsidiaries as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then
ended. Deloitte & Touche LLP is an independent registered public accounting firm
with respect to Buckeye and the General Partner and has not resigned or been
dismissed as independent registered public accountants of Buckeye as a result of
or in connection with any disagreement with Buckeye on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures.
          Section 3.12 Litigation. As of the date hereof, except as described in
the Buckeye SEC Documents, there are no legal or governmental proceedings
pending to which any Buckeye Entity is a party or to which any Property or asset
of any Buckeye Entity is subject that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or which challenges
the validity of any of the Operative Documents or the right of any Buckeye
entity to enter into any of the Operative Documents or to consummate the
transactions contemplated hereby and thereby and, to the knowledge of Buckeye,
no such proceedings are threatened by Governmental Authorities or others.
          Section 3.13 No Material Adverse Change. As of the date hereof, except
as set forth in the Buckeye SEC Documents filed with the Commission on or prior
to the date

11



--------------------------------------------------------------------------------



 



hereof, since September 30, 2010, there has not occurred any material adverse
change in the condition (financial or other), results of operations,
securityholders’ equity, Properties, prospects or business of the Buckeye
Entities, taken as a whole.
          Section 3.14 Certain Fees. No fees or commissions are or will be
payable by Buckeye to brokers, finders, or investment bankers with respect to
the sale of any of the Consideration Units or the consummation of the
transaction contemplated by this Agreement. Buckeye agrees that it will
indemnify and hold harmless the Purchaser from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by Buckeye in connection with the sale of the
Consideration Units or the consummation of the transactions contemplated by this
Agreement.
          Section 3.15 No Registration. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Section 4.5 and
Section 4.6, the issuance and sale of the Consideration Units pursuant to this
Agreement is exempt from registration requirements of the Securities Act, and
neither Buckeye nor, to the knowledge of Buckeye, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption.
          Section 3.16 No Integration. Neither Buckeye nor any of its
Subsidiaries have, directly or indirectly through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
“security” (as defined in the Securities Act of 1933, as amended) that is or
will be integrated with the sale of the Consideration Units in a manner that
would require registration under the Securities Act.
          Section 3.17 MLP Status. Buckeye is properly treated as a partnership
for United States federal income tax purposes and more than 90% of Buckeye’s
current gross income is qualifying income under 7704(d) of the Internal Revenue
Code of 1986, as amended.
          Section 3.18 Investment Company Status. Buckeye is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
          Section 3.19 Form S-3 Eligibility. As of the date hereof, Buckeye has
been, since the time of filing its most recent Form S-3 Registration Statement,
and continues to be eligible to use Form S-3.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser represents and warrants to Buckeye that:
          Section 4.1 Existence. The Purchaser is duly organized and validly
existing and in good standing under the Laws of its jurisdiction of
organization, with all requisite power and authority to own, lease, use and
operate its Properties and to conduct its business as currently conducted.

12



--------------------------------------------------------------------------------



 



          Section 4.2 Authorization, Enforceability. The Purchaser has all
necessary corporate power and authority to execute, deliver and perform its
obligations under this Agreement and the Registration Rights Agreement and to
consummate the transactions contemplated thereby, and the execution, delivery
and performance by the Purchaser of this Agreement and the Registration Rights
Agreement has been duly authorized by all necessary action on the part of the
Purchaser; and this Agreement and the Registration Rights Agreement constitute
the legal, valid and binding obligations of the Purchaser, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.
          Section 4.3 No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which the Purchaser is a party or by which the Purchaser is bound
or to which any of the property or assets of the Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of the Purchaser, or (c) violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Purchaser or the property or assets of the Purchaser,
except in the cases of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.
          Section 4.4 Certain Fees. No fees or commissions are or will be
payable by the Purchaser to brokers, finders, or investment bankers with respect
to the purchase of any of the Consideration Units or the consummation of the
transaction contemplated by this Agreement. The Purchaser agrees that it will
indemnify and hold harmless Buckeye from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by the Purchaser in connection with the purchase of the
Consideration Units or the consummation of the transactions contemplated by this
Agreement.
          Section 4.5 Investment. The Consideration Units are being acquired for
the Purchaser’s own account and with no intention of distributing the
Consideration Units or any part thereof, and the Purchaser has no present
intention of selling or granting any participation in or otherwise distributing
the same in any transaction in violation of the securities laws of the United
States or any state, without prejudice, however, to the Purchaser’s right at all
times to sell or otherwise dispose of all or any part of the Consideration Units
under a registration statement under the Securities Act and applicable state
securities laws or under an exemption from such registration available
thereunder (including, without limitation, if available, Rule 144 promulgated
thereunder). If the Purchaser should in the future decide to dispose of any of
the Consideration Units, the Purchaser understands and agrees (a) that it may do
so only in compliance with the Securities Act and applicable state securities
law, as then in effect, including a sale contemplated by any registration
statement pursuant to which such securities are being offered, or pursuant to an
exemption from the Securities Act, and (b) that stop-transfer instructions to
that effect will be in effect with respect to such securities.

13



--------------------------------------------------------------------------------



 



          Section 4.6 Nature of Purchaser. The Purchaser represents and warrants
to, and covenants and agrees with, Buckeye that, (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act and (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the prospective investment
in the Consideration Units, is able to bear the economic risk of such investment
and, at the present time, would be able to afford a complete loss of such
investment.
          Section 4.7 Restricted Securities. The Purchaser understands that the
Consideration Units are characterized as “restricted securities” under the
federal securities Laws inasmuch as they are being acquired from Buckeye in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
the Purchaser represents that it is knowledgeable with respect to Rule 144 of
the Commission promulgated under the Securities Act.
          Section 4.8 Legend. The Purchaser understands that the books and
records of the transfer agents for the Consideration Units will include, as a
restrictive notation, the legend required by the Partnership Agreement as well
as the following legend: “These securities have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”). These securities may
not be sold or offered for sale except pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption from registration
thereunder, in each case in accordance with all applicable securities laws of
the states or other jurisdictions, and in the case of a transaction exempt from
registration, such securities may only be transferred if the transfer agent for
such securities has received documentation satisfactory to it that such
transaction does not require registration under the Securities Act.”
ARTICLE V
COVENANTS
          Section 5.1 Taking of Necessary Action. Each of the parties hereto
shall use its commercially reasonable efforts promptly to take or cause to be
taken all action and promptly to do or cause to be done all things necessary,
proper or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement. Without limiting the
foregoing, Buckeye and the Purchaser shall use their commercially reasonable
efforts to make all filings and obtain all consents of Governmental Authorities
that may be necessary or, in the reasonable opinion of the other parties, as the
case may be, advisable for the consummation of the transactions contemplated by
the Operative Documents.
          Section 5.2 Other Actions. Buckeye shall file prior to the issuance of
any Class B Units as a distribution in kind in lieu of cash distributions on the
Class B Units a supplemental listing application with the NYSE to list the LP
Units underlying such Class B Units issued as a distribution in kind.

14



--------------------------------------------------------------------------------



 



ARTICLE VI
INDEMNIFICATION
          Section 6.1 Indemnification by Buckeye. Buckeye agrees to indemnify
the Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
Buckeye contained herein, provided that such claim for indemnification relating
to a breach of the representations or warranties is made prior to the expiration
of such representations or warranties; and provided further, that no Purchaser
Related Party shall be entitled to recover special, consequential (including
lost profits or diminution in value) or punitive damages. Notwithstanding
anything to the contrary, consequential damages shall not be deemed to include
diminution in value of the Consideration Units, which is specifically included
in damages covered by Purchaser Related Parties’ indemnification.
          Section 6.2 Indemnification by the Purchaser. Vopak Parent agrees to
indemnify Buckeye, the General Partner and their respective Representatives
(collectively, “Buckeye Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Buckeye Related
Party shall be entitled to recover special, consequential (including lost
profits or diminution in value) or punitive damages.
          Section 6.3 Indemnification Procedure. Promptly after any Buckeye
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall

15



--------------------------------------------------------------------------------



 



state the nature and the basis of such claim to the extent then known. The
Indemnifying Party shall have the right to defend and settle, at its own expense
and by its own counsel who shall be reasonably acceptable to the Indemnified
Party, any such matter as long as the Indemnifying Party pursues the same
diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party shall cooperate with the Indemnifying Party and
its counsel in all commercially reasonable respects in the defense thereof and
the settlement thereof. Such cooperation shall include, but shall not be limited
to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control. Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party. After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.
ARTICLE VII
MISCELLANEOUS
          Section 7.1 Interpretation and Survival of Provisions. Article,
Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any party has an obligation under the
Operative Documents, the expense of complying with that obligation shall be an
expense of such party unless otherwise specified. Whenever any determination,
consent, or approval is to be made or given by the Purchaser, such action shall
be in the Purchaser’s sole discretion unless otherwise specified in this
Agreement. If any provision in the Operative Documents is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and the Operative Documents shall be construed and enforced as if such illegal,
invalid, not binding, or

16



--------------------------------------------------------------------------------



 



unenforceable provision had never comprised a part of the Operative Documents,
and the remaining provisions shall remain in full force and effect. The
Operative Documents have been reviewed and negotiated by sophisticated parties
with access to legal counsel and shall not be construed against the drafter.
          Section 7.2 Survival of Provisions. The representations and warranties
set forth in Sections 3.1, 3.2, 3.5, 3.9, 3.10, 3.13, 3.14, 3.15, 4.4, 4.6, 4.7
and 4.8 hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following the Closing Date
regardless of any investigation made by or on behalf of Buckeye or the
Purchaser. The covenants made in this Agreement or any other Operative Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Consideration Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of Buckeye and , Vopak
Parent pursuant to this Agreement and the provisions of Article VI shall remain
operative and in full force and effect unless such obligations are expressly
terminated in a writing by the parties, regardless of any purported general
termination of this Agreement.
          Section 7.3 No Waiver; Modifications in Writing.
     (a) Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
     (b) Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document (except in the case of the Partnership
Agreement, for amendments adopted pursuant to the terms thereof) shall be
effective unless signed by each of the parties hereto or thereto affected by
such amendment, waiver, consent, modification, or termination. Any amendment,
supplement or modification of or to any provision of this Agreement or any other
Operative Document, any waiver of any provision of this Agreement or any other
Operative Document, and any consent to any departure by Buckeye from the terms
of any provision of this Agreement or any other Operative Document shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on Buckeye in any case shall entitle Buckeye to any other
or further notice or demand in similar or other circumstances.
          Section 7.4 Binding Effect; Assignment.
     (a) Binding Effect. This Agreement shall be binding upon Buckeye, the
Purchaser, Vopak Parent and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

17



--------------------------------------------------------------------------------



 



     (b) Assignment of Rights. All or any portion of the rights and obligations
of the Purchaser under this Agreement may be transferred by the Purchaser to any
Affiliate of the Purchaser without the consent of Buckeye. No portion of the
rights and obligations of the Purchaser under this Agreement may be transferred
by the Purchaser to a non-Affiliate without the written consent of Buckeye
(which consent shall not be unreasonably withheld by Buckeye).
          Section 7.5 Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:
     (a) If to the Purchaser or Vopak Parent:
Vopak Bahamas B.V.
Westerlaan 10, 3016 CK
P.O. Box 863
3000 AW Rotterdam
The Netherlands
Attention: Legal Department; Tjeerd Wassenaar
Facsimile: +31 10 411 2520
with a copy to:
Bracewell & Giuliani LLP
711 Louisiana St., Ste 2300
Houston, TX 77002
Attention: William D. Gutermuth
Facsimile: 713.221.2114
     (b) If to Buckeye:
Buckeye Partners, L.P.
One Greenway Plaza, Suite 600
Houston, TX 77046
Attention: General Counsel
Facsimile: 610.904.4006
with a copy to:
Vinson & Elkins L.L.P.
666 Fifth Avenue
26th Floor
New York, NY 10103
Attention: E. Ramey Layne
Facsimile: 212.237.0100
or to such other address as Buckeye or the Purchaser may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if

18



--------------------------------------------------------------------------------



 



personally delivered; at the time of transmittal, if sent via electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.
          Section 7.6 Removal of Legend. In connection with a sale of the
Consideration Units by the Purchaser in reliance on Rule 144, the Purchaser or
its broker shall deliver to the transfer agent and Buckeye a broker
representation letter providing to the transfer agent and Buckeye any
information Buckeye deems necessary to determine that the sale of the
Consideration Units is made in compliance with Rule 144, including, as may be
appropriate, a certification that the Purchaser is not an Affiliate of Buckeye
and regarding the length of time the Consideration Units have been held. Upon
receipt of such representation letter, Buckeye shall promptly direct its
transfer agent to exchange unit certificates bearing a restrictive legend for
unit certificates without the legend (or a credit for such shares to book-entry
accounts maintained by the transfer agent), including the legend contained in
Section 4.8, and Buckeye shall bear all costs associated therewith. After the
Purchaser or its permitted assigns have held the Consideration Units for one
year, if the certificate or book-entry accounts for such Consideration Units
still bears the restrictive legend contained in Section 4.8, Buckeye agrees,
upon request of the Purchaser or permitted assignee, to take all steps necessary
to promptly effect the removal of the legend contained Section 4.8 from the
Consideration Units, and Buckeye shall bear all costs associated therewith,
regardless of whether the request is made in connection with a sale or
otherwise, so long as the Purchaser or its permitted assigns provide to Buckeye
any information Buckeye deems necessary to determine that the legend is no
longer required under the Securities Act or applicable state laws, including a
certification that the holder is not an Affiliate of Buckeye (and a covenant to
inform Buckeye if it should thereafter become an Affiliate and to consent to
exchange any certificates for certificates bearing an appropriate restrictive
legend) and regarding the length of time the Consideration Units have been held.
          Section 7.7 Entire Agreement. This Agreement, the other Operative
Documents and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by Buckeye or any of its Affiliates or the
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.
          Section 7.8 Governing Law. This Agreement will be construed in
accordance with and governed by the laws of the State of New York.
          Section 7.9 Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

19



--------------------------------------------------------------------------------



 



          Section 7.10 Termination.
     (a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the written consent of the
Purchaser, upon a breach in any material respect by Buckeye of any covenant or
agreement set forth in this Agreement.
     (b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing
     (i) if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or
     (ii) upon the termination of the Acquisition Agreement.
     (c) In the event of the termination of this Agreement as provided in this
Section 7.10, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Article VI of this Agreement; provided that
nothing herein shall relieve any party from any liability or obligation with
respect to any willful breach of this Agreement.
          Section 7.11 Recapitalization, Exchanges, Etc. Affecting the LP Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of Buckeye or any successor or
assign of Buckeye (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the LP Units, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement and
prior to the Closing.
[Signature pages follow.]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as
of the date first above written.

            BUCKEYE PARTNERS, L.P.
      By:   BUCKEYE GP LLC         (its General Partner)              By:   /s/
Keith E. St.Clair         Keith E. St.Clair        Senior Vice President and
Chief Financial Officer     

Signature Page to Unit Purchase Agreement
(Vopak)

 



--------------------------------------------------------------------------------



 



            VOPAK BAHAMAS B.V.
      By:   /s/ Tjeerd Wassenaar       Name:   Tjeerd Wassenaar       Title:  
Managing Director       KONINKLIJKE VOPAK N.V.
      By:   /s/ J.P. de Kreij       Name:   J.P. de Kreij       Title:   Vice
Chairman Executive Board
& Chief Financial Officer    

Signature Page to Unit Purchase Agreement
(Vopak)

 



--------------------------------------------------------------------------------



 



Exhibit A — Form of Opinion of Vinson & Elkins L.L.P.
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Unit Purchase Agreement (the “Purchase Agreement”). Buckeye shall
furnish to the Purchaser at the Closing an opinion of Vinson & Elkins L.L.P.,
counsel for Buckeye, addressed to the Purchaser and dated the Closing Date in
form satisfactory to the Purchaser, stating that:
     1. Each of Buckeye and the General Partner is a validly existing limited
partnership or limited liability company, respectively, in good standing under
the laws of the State of Delaware. Buckeye has all requisite limited partnership
power and authority under the laws of the State of Delaware necessary (a) to own
its properties and carry on its business as its business is now being conducted
as described in the Buckeye SEC Documents, (b) to enter into and perform its
obligations under the Operative Documents and (c) to offer, issue and sell the
Consideration Units as provided in the Purchase Agreement.
     2. To our knowledge, except as described in the Buckeye SEC Documents filed
prior to the date of the Purchase Agreement, no options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, partnership
securities or ownership interests in Buckeye are outstanding.
     3. The Consideration Units to be issued and sold to the Purchaser by
Buckeye pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchaser against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued in accordance with the terms of the Partnership Agreement, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”)).
     4. The LP Units issuable upon conversion of the Consideration Units that
are Class B Units, the issuance of Class B Units as a distribution in kind in
lieu of cash distributions on the Class B Units and the issuance of any LP Units
in lieu of cash as liquidated damages under the Registration Rights Agreement
and, in each case, the limited partner interests represented thereby, upon
issuance in accordance with the terms of the Class B Units as reflected in the
Partnership Agreement Amendment or the Registration Rights Agreement, as
applicable, have been duly authorized in accordance with the Partnership
Agreement and will be validly issued, fully paid (to the extent required by
applicable law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware LP Act).
     5. No authorization, consent, approval, waiver, license, qualification,
filing, declaration or registration with any Governmental Authority is required
for the issuance and sale by Buckeye of the Consideration Units, the execution,
delivery and performance by Buckeye of the Operative Documents or the
consummation of the transactions contemplated thereby (including issuance of LP
Units upon conversion of the Consideration Units that are Class B Units, the
issuance of any Class B Units as a distribution in kind in lieu of cash
distributions on
Exhibit A to Unit Purchase Agreement
(Vopak)

 



--------------------------------------------------------------------------------



 



the Class B Units and the issuance of any LP Units in lieu of cash as liquidated
damages under the Registration Rights Agreement), except for (A) those that have
been obtained or as may be required under state securities or “Blue Sky” laws,
as to which we do not express any opinion and (B) the approvals required by the
Commission in connection with Buckeye’s obligations under the Registration
Rights Agreement.
     6. Assuming the accuracy of the representations and warranties of the
Purchaser and Buckeye contained in the Purchase Agreement, the offer, issuance
and sale of the Consideration Units by Buckeye to the Purchaser solely in the
manner contemplated by the Purchase Agreement are exempt from the registration
requirements of the Securities Act of 1933, as amended; provided that we express
no opinion as to any subsequent sale.
     7. The holders of outstanding LP Units are not entitled to statutory,
preemptive or, to our knowledge, other similar contractual rights to subscribe
for the Consideration Units.
     8. Buckeye is not, and after giving effect to the use of proceeds from the
sale of the Consideration Units pursuant to the Purchase Agreement will not be,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     9. None of the offering, issuance and sale by Buckeye of the Consideration
Units, the execution, delivery and performance of the Operative Documents by
Buckeye or the consummation of the transactions contemplated thereby (including
issuance of LP Units upon conversion of the Consideration Units that are Class B
Units, the issuance of any Class B Units as a distribution in kind in lieu of
cash distributions on the Class B Units and the issuance of any LP Units in lieu
of cash as liquidated damages under the Registration Rights Agreement) conflicts
or will conflict with, or results or will result in a breach or violation of
(A) the Partnership Agreement, (B) any agreement filed or incorporated by
reference as an exhibit to Buckeye’s Annual Report on Form 10-K for the period
ended December 31, 2009 or Buckeye’s Quarterly Reports on Forms 10-Q for the
quarters ended March 31, 2010, June 30, 2010 and September 30, 2010 or (C) the
Delaware LP Act, the Delaware Limited Liability Company Act (the “Delaware LLC
Act”) or U.S. federal law, which in the case of clause (B) or (C) would be
reasonably expected to have a Material Adverse Effect; provided, however, that
we express no opinion pursuant to this paragraph 9 with respect to federal or
state securities or anti-fraud statutes, rules or regulations.
     10. Each of Operative Documents has been duly authorized and validly
executed and delivered by Buckeye and the General Partner, as the case may be,
and constitutes a valid and binding obligation of Buckeye and the General
Partner, as the case may be, enforceable against Buckeye and the General
Partner, as the case may be, in accordance with its terms, except as the
enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.
Exhibit A to Unit Purchase Agreement
(Vopak)

 